Citation Nr: 0305581	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an assignment of a higher initial disability 
rating for service-connected post-traumatic stress disorder 
(PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2000, a 
statement of the case was issued in October 2000, and a 
substantive appeal was received in March 2001.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to impairment 
of short-term memory function, depression, avoidance, 
hyperarousal and, recurrent nighmares, but without symptoms 
such as suicidal ideation, obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene. 


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 50 percent for the veteran's service-connected 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.130 and Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating 
decisions, statement of the case, supplemental statement of 
the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a September 2001 letter and a August 
2002 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA medical records and numerous VA 
examination reports.  As the record shows that the veteran 
has been afforded VA examinations in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

By rating action in June 2000, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective October 
1997.  In August 2002, the RO increased the rating to 50 
percent disabling, effective October 1997.  The present 
appeal involves the veteran's claims that the severity of his 
service-connected PTSD warrants a higher initial disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his PTSD is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a rating of 50 is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, including § 4.130 and Code 
9440. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 

The veteran maintains that his service-connected post-
traumatic stress disorder warrants a higher initial 
disability rating.  The medical evidence, specifically the 
January 2000 and September 2001 VA examination reports, and 
the various VA outpatient records, demonstrate that the 
veteran continues to exhibit symptoms of PTSD.  In fact, the 
September 2001 VA examination indicated that the veteran's 
PTSD symptoms include difficulty sleeping, recurrent 
nightmares, difficulty with short-term memory function, 
avoidance, and hyperarousal.  However, these symptoms are 
contemplated by the existing 50 percent rating.  

There is no clinical evidence of suicidal ideation or 
obsessional rituals which interfere with routine activities.  
There is also no persuasive evidence of speech intermittently 
illogical, obscure, or irrelevant, or impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  Likewise, symptoms such as spatial 
disorientation, neglect of personal appearance and hygiene, 
or difficulty in adapting to stressful circumstances 
(including work or a work like setting) have not been 
demonstrated.  In fact, both the January 2000 and September 
2001 VA examination reports revealed that he did not exhibit 
suicidal ideation, maintained the ability to perform personal 
hygiene tasks, and maintained his basic activities of daily 
living.  He was oriented to person, place, and time.  Long-
term memory function appeared to be intact.  There were no 
observations or reporting of obsessive or ritualistic 
behavior.  Speech was within normal limits without evidence 
of irrelevant, illogical, or obscure speech patterns.  There 
were also no reports of panic attacks.     

While the September 2001 VA examination report indicated that 
the veteran has chronic ongoing depressive mood and some 
chronic anxiety, the evidence did not demonstrate that this 
was affecting his ability to function independently, 
appropriately and effectively.  Furthermore, although he was 
also reported as having social disconnection and avoidance, 
the veteran did report to the September 2001 VA examiner that 
his marital relationship with his wife of many years and 
children appears to be relatively good at this point.  In 
sum, the overall evidence argues against a finding that the 
veteran's psychiatric disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent at this time.   

The Board also notes that a Global Assessment of Functioning 
(GAF) score of 40 was assigned by the September 2001 VA 
examiner.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 31-40 score indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

While the Board notes that certain references symptoms such 
as illogical, obscure or irrelevant speech and depression are 
listed under the diagnostic criteria for a 70 percent rating, 
the GAF score of 40 does not per se require assignment of a 
70 percent rating.  In the present case, there is no clinical 
evidence of illogical, obscure or irrelevant speech, nor is 
there evidence that the veteran neglects his family.  
Moreover, even if some of the listed symptoms for a higher 
rating were present, it is the veteran's overall psychiatric 
disability picture which must be considered.  For the reasons 
set forth above, the Board finds that the preponderance of 
the evidence is against a finding that the criteria for a 
rating in excess of 50 percent have been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

